DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments, filed 12/23/2020, are acknowledged and have been considered. 
	Regarding the rejection of claims 2 and 4 under 35 U.S.C. 112(b), the amendments to claims 2 and 4 are acknowledged. Accordingly, rejection of claims 2 and 4 under 35 U.S.C. 112(b) is withdrawn. 

Status of Claims
	Claims 1-4 were previously pending in the application. As of the amendments filed 12/23/2020, claims 1, 2, and 4 are amended. 
	Claims 1-4 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2012/0271204 A1, hereinafter "Peyman") in view of Wang et al. (US 2008/0123083 A1, hereinafter "Wang"), further in view of Alic et al. (Notice of References Cited Non-Patent Documents Item V, hereinafter "Alic").
Regarding claim 1, Peyman discloses: 

illuminating a lesion using a pulsed light source ("light source delivers pulsed light as pulses, or delivers modulated radiation" Peyman: [0018]) resulting in output of heat ("achieve a desirable thermal energy in the tissue" Peyman: [0020]) and thermoelastic expansion of components of the lesion ("amount of laser energy delivered to a tissue is controlled by measuring thermal expansion in the tissue receiving the delivered laser therapy" Peyman: [0019]),
the thermoelastic expansion of the lesion producing propagating waves ("photoacoustically generated sound waves originated within the fluid (e.g., aqueous humor) as a consequence of illumination by the light source" Peyman: [0024]) in ultrasonic frequencies ("ultrasonic energy" Peyman: [0043]); and 
acquiring the propagating waves using an ultrasound system ("measuring thermal expansion in the tissue receiving the delivered laser therapy using, e.g., a focused ultrasound unit with an ultrasonic receiver" Peyman: [0019]) and 
back- projection reconstruction ("cross sectional or 3-dimensional images of the target site" Peyman: [0047]) thereby mapping a series of tissue components ("Mapping of patient eye structures" Peyman: [0044]) with optical contrast at ultrasonic resolution to image intraocular tumors of the lesion ("when transducer 50 transmits waves, reflected ultrasound waves may be used for imaging of eye structures, as is a known use of ultrasound for imaging" Peyman: [0044]).
	While Peyman does not explicitly disclose a back-projection reconstruction verbatim, Peyman does teach mapping anatomies with optical contrast at ultrasonic resolution to image structures in the 

Peyman remains silent on: 
intraocular tumors being abnormal benign or malignant growth that possesses no physiological function and arises from uncontrolled cellular proliferation resulting in a lesion,
using a pulsed, wavelengths-tunable light source, 
analyzing the acquired waves in frequency domain providing quantitative measurements of an internal heterogeneity of the intraocular tumors of the lesion for differential diagnosis.
However, in a similar invention in the same field of endeavor, Wang teaches a system and method for photoacoustic imaging including a light source to deliver light pulses to a tissue sample: 
intraocular ([disclosed by Peyman that the invention is applicable to any fluid, liquid or gas in the eye]) tumors being abnormal benign or malignant growth that possesses no physiological function and arises from uncontrolled cellular proliferation resulting in a lesion ("tumor detection and diagnosis" Wang: [0008]),
using a pulsed, wavelengths-tunable light source ("light source or laser 12, such as an optical parametric oscillator (OPO) laser system pumped by an Nd:YAG laser working at 532 nm (second-harmonic), may be used for photoacoustic imaging to provide pulses (e.g., .about.5 ns) which may have a tunable wavelength, such as ranging between 680 nm and 950 nm" Wang: [0020]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoacoustic measurement method disclosed by Peyman, 

	The combination of Peyman and Wang further remains silent on: 
analyzing the acquired waves in frequency domain providing quantitative measurements of an internal heterogeneity of the intraocular tumors of the lesion for differential diagnosis.
However, in a similar study in the same field of endeavor, Alic teaches techniques for the quantification of tumor heterogeneity as an imaging biomarker for differentiation between tumor types, tumor grading, response monitoring, and outcome prediction: 
analyzing the acquired waves in frequency domain ("characterize tumor heterogeneity by non-spatial descriptors, such as descriptors of the gray-level frequency distributions" Alic: Pg. 3, Col. 1) providing quantitative measurements of an internal heterogeneity of the intraocular tumors of the lesion for differential diagnosis ("quantification of tumor heterogeneity as an imaging biomarker for differentiation between tumor types, tumor grading, response monitoring and outcome prediction" Alic: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoacoustic measurement method disclosed by Peyman, by including the techniques for the quantification of tumor heterogeneity as taught by Alic. One of ordinary skill in the art would have been motivated to make this modification because "heterogeneity quantification methods can differentiate between tumor types, grade tumors, and predict outcome and monitor treatment effects" (Alic: Abstract). 



The method according to Claim 1. 
	Regarding claim 2, Peyman discloses: 
wherein the step of illuminating the lesion comprises illuminating the lesion with photoacoustic ("photoacoustic signals" Peyman: [0042]) and ultrasound signals ("receiver senses an acoustic signal; the acoustic signal may be ultrasound" Peyman: [0018]).

	Regarding claim 3, Peyman discloses: 
wherein the step of acquiring the propagating waves ("an ultrasound transducer 50 to detect the photoacoustic waves that are generated as a result of the absorption of energy from the light emitted" Peyman: [0041]) comprises employing a probe ("ultrasound transducer 50 in probe module 60" Peyman: [0041]) having a transducer array acquiring the propagating waves ("directional transducer array may be used as transducer 50" Peyman: [0043]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman in view of Wang and Alic, further in view of Aoki et al. (US 2009/0318831 A1, hereinafter "Aoki").

Regarding claim 4, the combination of Peyman, Wang, and Alic discloses: 
The method according to Claim 3 wherein the step of employing a probe comprises employing a probe ("the probe module 60" Peyman: [0039]). 
The combination of Peyman, Wang, and Alic remains silent on: 
The method according to Claim 3 wherein the step of employing the probe comprises employing a probe having a convex ultrasound transducer.

The method according to Claim 3 wherein the step of employing the probe comprises employing a probe having a convex ultrasound transducer ("ultrasound observation function unit 60 includes a convex ultrasound transducer array 61" Aoki: [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the photoacoustic measurement method disclosed by Peyman, by including the convex ultrasound transducer array as taught by Aoki. One of ordinary skill in the art would have been motivated to make this modification so that "the ultrasound transducer array 61 can be easily brought into reliable contact with a living body to provide satisfactory ultrasound images" (Aoki: [0035]). 

Response to Arguments
Applicant’s Remarks and Amendments, filed 12/23/2020, are acknowledged and have been considered. 
	Applicant submits that Peyman fails to teach each and every claimed limitation. Applicant further submits that Peyman discloses a general photoacoustic sensing device that is not capable of producing images, particularly those of intraocular lesions, unlike the teachings of the present invention. Applicant also submits that the invention of Peyman is substantially different from the present teachings. 

In response, Examiner respectfully submits that Applicant’s arguments, filed 12/23/2020, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Peyman in view of Wang, further in view of Alic.
	While Peyman may not teach each and every claimed limitation of amended claim 1, the newly applied combination of prior art does teach each and every claimed limitation of amended claim 1. 

"A method of diagnosing intraocular tumors, intraocular tumors beinq abnormal benign or malignant growth of tissue that possesses no physiological function and arises from uncontrolled cellular proliferation resulting in a lesion, the method comprising"

Applicant submits that the previously cited support from Peyman is not correct when referring to intraocular tumors specifically. Applicant specifically points to the use of the words “substance” and “analyte,” and submits that they are not applicable for the teaching of an intraocular tumor. Applicant further cites the Merriam-Webster dictionary in defining a tumor, and submits that the definitions demonstrate that an intraocular tumor does not fall into the criteria of substance or analyte as defined by Peyman. 


In response, Examiner respectfully submits that the citation of the terms “substance” and “analyte” from Peyman’s disclosure are no longer being relied upon by the Examiner for the rejection of independent claim 1. Conversely, Examiner presently cites Paragraph [0017] for support of the “intraocular” limitation: "inventive method using photoacoustic spectroscopy is applicable to any fluid, liquid or gas, in the eye." Therefore, although Peyman may not mention intraocular tumors verbatim, Peyman explicitly discloses that the invention is applicable to any fluid, liquid or gas in the eye, which would include a tumor and/or lesion. Furthermore, newly applied reference Wang teaches "tumor detection and diagnosis" (Wang: [0008]). Thus, the combination of Peyman and Wang teaches a method of diagnosing intraocular tumors. 

	Applicant further submits that the disclosure of Peyman merely relates to “a non-invasive, in-vivo method and a system for the determination of the concentration of a substance in different areas of the eye and applications of the disclosed photoacoustic technology for the standardization and uniformity of laser application in 


	In response, Examiner respectfully submits that while Peyman may not recite diagnosis of intraocular tumors verbatim, Peyman’s invention is nonetheless relevant and does in fact contemplate much of the application relating to diagnosing intraocular tumors. For example, Peyman discloses: 
illuminating a lesion using a pulsed light source ("light source delivers pulsed light as pulses, or delivers modulated radiation" Peyman: [0018]) resulting in output of heat ("achieve a desirable thermal energy in the tissue" Peyman: [0020]) and thermoelastic expansion of components of the lesion ("amount of laser energy delivered to a tissue is controlled by measuring thermal expansion in the tissue receiving the delivered laser therapy" Peyman: [0019]),
the thermoelastic expansion of the lesion producing propagating waves ("photoacoustically generated sound waves originated within the fluid (e.g., aqueous humor) as a consequence of illumination by the light source" Peyman: [0024]) in ultrasonic frequencies ("ultrasonic energy" Peyman: [0043]);
and acquiring the propagating waves using an ultrasound system ("measuring thermal expansion in the tissue receiving the delivered laser therapy using, e.g., a focused ultrasound unit with an ultrasonic receiver" Peyman: [0019]). 
	As described directly above, Peyman discloses a plethora of the claim limitations of the present application, and is quite relevant to the field of diagnosing intraocular tumors. 

"illuminating a tissue sample using a pulsed, wavelenqths-tunable light source resulting in output of heat and thermoelastic expansion of components of the lesion, the thermoelastic expansion of the lesion producing propagating waves in ultrasonic frequencies"

Applicant submits that this specific claim limitation requires illuminating a tissue sample using “a pulsed, wavelengths-tunable light source” and specifically requires that 

In response, Examiner respectfully submits that the amendments to the claim necessitate a new grounds of rejection, and the elements of the above claim limitation not disclosed by Peyman are taught by the newly applied reference, Wang. Wang teaches illuminating a tissue sample using a pulsed, wavelengths-tunable light source (“short-pulsed electromagnetic source--such as a tunable pulsed laser source, pulsed radio frequency (RF) source or pulsed lamp--is used to irradiate a biological sample” Wang: [0005]). Wang further teaches that illuminating the tissue sample with the pulsed, wavelengths-tunable light source (“to provide pulses … which may have a tunable wavelength” Wang: [0020]) results in output of heat and thermoeslastic expansion (“thermoelastic expansion of tissues due to the absorption of short-pulse electromagnetic waves” Wang: [0038]) of components of the lesion, the thermoelastic expansion of the lesion producing propagating waves in ultrasonic frequencies (“photoacoustic (ultrasonic) waves excited by thermoelastic expansion are then measured” Wang: [0005]). Although Wang appears to remain silent regarding the explicit use of the term “lesion,” Wang teaches that the invention is applicable for "tumor detection and diagnosis" (Wang: [0008]). 

Applicant further submits that one skilled in the art will readily appreciate that the claims require illuminating a tissue sample (having intraocular tumors that result in a lesion) with a pulsed, wavelength-tunable light source, and that Peyman does not teach illuminating a tissue sample having intraocular tumors (because the definition of “substance” does not contemplate intraocular tumors). 

In response, Examiner respectfully submits that Peyman discloses illuminating a tissue sample of the eye ("applicable to any fluid, liquid or gas, in the eye" Peyman: [0017]), and newly applied reference 

In addition, Applicant submits that claim 1 requires that such a step of illuminating the tissue sample having intraocular tumors results in “thermoelastic expansion of components of the lesion, the thermoelastic expansion of the lesion producing propagating waves in ultrasonic frequencies.” Applicant recites that the thermoelastic expansion of the lesion is an intraocular tumor, and submits that the portions of Peyman relied upon all relate to cosmetic treatment of a skin surface. Applicant further submits that the disclosures of Peyman all relate to laser cosmetic surgery treatment of the skin surface or measuring glucose in the eye, and that this is no teaching in Peyman that would suggest that any of the Peyman reference is useful or applicable in imaging or diagnosing intraocular tumors in an eye. 

In response, Examiner respectfully submits that the newly applied reference Wang teaches the above limitations. Wang teaches illuminating the tissue sample (“to provide pulses … which may have a tunable wavelength” Wang: [0020]) results in thermoelastic expansion of components of the lesion (“thermoelastic expansion of tissues due to the absorption of short-pulse electromagnetic waves” Wang: [0038]), the thermoelastic expansion of the lesion producing propagating waves in ultrasonic frequencies (“photoacoustic (ultrasonic) waves excited by thermoelastic expansion are then measured” Wang: [0005]). Although Wang appears to remain silent regarding the explicit use of the term “lesion,” Wang teaches that the invention is applicable for "tumor detection and diagnosis" (Wang: [0008]).
Examiner further respectfully submits that simply because Peyman provides a disclosure for cosmetic treatment of a skin surface, this does not mean that there is no teaching in Peyman that would suggest that the Peyman reference is useful or applicable in imaging or diagnosing intraocular tumors in an eye. For example, Peyman explicitly recites that the "inventive method using photoacoustic spectroscopy is applicable to any fluid, liquid or gas, in the eye" (Peyman: [0017]), which will include intraocular tumors and any corresponding lesions. 

"acquiring the propagating waves using an ultrasound system and back- projection reconstruction thereby mapping a series of tissue components with optical contrast at ultrasonic resolution to image intraocular tumors of the lesion;"

Applicant recites Paragraph [0044] of Peyman, and submits that Peyman uses ultrasound waves for mapping of eye structures. On the other hand, the present application specifically claims using laser light in multiple wavelengths and detecting the thermoelastic expansion of the tissue sample producing propagating waves in ultrasonic frequencies. Applicant submits that using an “ultrasound transducer 50” that “transmits and receives ultrasound waves” does not read on the presently claimed invention. 


	In response, Examiner respectfully submits that similar to the present application, Peyman also localizes and maps eye structures through optical differentiation (“eye structures localized with ultrasound may then be targeted by the optical system” Peyman: [0044]). 
	However, for a more explicit teaching of the above limitation, Examiner is able to rely upon newly applied reference Wang. Wang teaches using laser light in multiple wavelengths (“to provide pulses … which may have a tunable wavelength” Wang: [0020]) and detecting the thermoelastic expansion of the tissue sample producing propagating waves in ultrasonic frequencies (“photoacoustic (ultrasonic) waves excited by thermoelastic expansion are then measured” Wang: [0005]). Additionally, Wang even uses optical contrast for mapping of eye structures, as recited in claim 1 of the present invention (“photoacoustic components in this system can provide morphological properties and optical information of subsurface biological tissues with high spatial resolution and high optical contrast” Wang: [0014]). 

"analyzing the acquired waves in frequency domain providing quantitative measurements of an internal heterogeneity of the intraocular tumors of the lesion for differential diagnosis."


In response, Examiner respectfully submits that an additional reference, Alic, is introduced for the rejection of this newly added claim limitation. In a related study in the same field of endeavor, Alic teaches techniques for the quantification of tumor heterogeneity. In specific regard to the newly added claim limitation, Alic teaches analyzing the acquired waves in frequency domain ("characterize tumor heterogeneity by non-spatial descriptors, such as descriptors of the gray-level frequency distributions" Alic: Pg. 3, Col. 1) providing quantitative measurements of an internal heterogeneity of the intraocular tumors of the lesion for differential diagnosis ("quantification of tumor heterogeneity as an imaging biomarker for differentiation between tumor types, tumor grading, response monitoring and outcome prediction" Alic: Abstract).

	Thus, for the reasons recited above, Examiner respectfully submits that although the previously applied rejection to claim 1 is withdrawn, a new grounds of rejection has been applied. Accordingly, independent claim 1 is presently rejected under 35 U.S.C. 103 over Peyman in view of Wang, further in view of Alic. Lastly, dependent claims 2-4 remain rejected, the specific detailed rejections of which can be found in the 35 U.S.C. 103 rejection section of the present Office Action. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter “Huang”), in a study in a related field of endeavor, discloses "An adaptive filtered back-projection for photoacoustic image reconstruction" (Huang: Title), which further provides teaching for the back-projection reconstruction limitation of claim 1. One of ordinary skill in the art would have been . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793